EXHIBIT 10.8

 

2009 STOCK OPTION PLAN

 

1.             Purpose.  The purpose of the 2009 Stock Option Plan (the “Plan”)
is to advance the development, growth and financial condition of Riverview
Financial Corporation (the “Company”), by providing incentives through
participation in the appreciation of the common stock of the Company to secure,
retain and motivate Company directors, officers and key employees who may be
responsible for the operation and for management of the affairs of the Company
and to align such person’s interests with those of the Company’s shareholders.

 

2.             Term.  The Plan will become effective on January 7, 2009,
provided that if incentive stock options shall be awarded, the Plan shall be
subject to the approval of the Company’s shareholders at the Company’s meeting
of shareholders (“Effective Date”).  Any and all incentive stock options and
rights awarded under the Plan (the “Awards”) before it is approved by the
Company’s shareholders shall be conditioned upon, and may not be exercised
before, receipt of shareholder approval, and shall lapse upon failure to receive
such approval.  Unless previously terminated by the Board, the Plan shall
terminate on, and no options shall be granted after, the tenth anniversary of
the effective date of the Plan.

 

3.             Stock.  Shares of the Company’s common stock (the “Stock”) that
may be issued or transferred under this Plan shall not exceed, in the aggregate,
170,000 shares, as may be adjusted pursuant to Section 19 hereof.  Shares may be
either authorized and unissued shares, authorized shares, issued by and
subsequently reacquired by the Company as treasury stock or shares purchased in
the open market.  Under no circumstances shall any fractional shares be awarded
under the Plan.  Except as may be otherwise provided in the Plan, any Stock
subject to an Award that, for any reason, lapses or terminates prior to
exercise, shall again become available for grant under the Plan.  While the Plan
is in effect, the Company shall reserve and keep available the number of shares
of Stock needed to satisfy the requirements of the Plan.  The Company shall
apply for any requisite governmental authority to issue shares of stock under
the Plan.  The Company’s failure to obtain any such governmental authority,
deemed necessary by the Company’s legal counsel for the lawful issuance and sale
of Stock under the Plan, shall relieve the Company of any duty, or liability,
for the failure to issue or sell the Stock.

 

4.             Administration.  The ability to control and manage the operation
and administration of the Plan shall be vested in the Board or in a committee of
two or more members of the Board, selected by the Board (the “Committee”).  The
Committee shall have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make any and all determinations that may be necessary or advisable for
the administration of the Plan.  Any interpretations of the Plan by the
Committee and any decisions made by the Committee under the Plan are final

 

1

--------------------------------------------------------------------------------


 

and binding upon all participants and any person claiming through a participant,
unless otherwise determined by a majority of the disinterested members of the
Board.

 

The Committee shall be responsible and shall have full, absolute and final power
of authority to determine what, to whom, when and under what facts and
circumstances Awards shall be made, the form, number, terms, conditions and
duration thereof, including but not limited to when exercisable, the number of
shares of Stock subject thereto, and the stock option exercise prices. 
Notwithstanding the foregoing, however, the Committee shall not set the exercise
price of any stock option at any price below the fair market price of the Stock
on the date of grant.  The date of grant shall be for all purposes the date on
which the Board or Committee makes the determination granting such Option.  The
Board, in the exercise of its discretion under Section 12, shall have approved
the methodology of establishing the fair market value of the Stock, and the
Committee or the Board, at or prior to the time the grant is approved, shall
also have approved a written description of the rationale and methodology by
which the fair market value is being determined.  The Committee shall make all
other determinations and decisions, take all actions and do all things necessary
or appropriate in and for the administration of the Plan.  No member of the
Committee or of the Board shall be liable for any decision, determination or
action made or taken in good faith by such person under or with respect to the
Plan or its administration.  The Committee may delegate ministerial duties to
any other person or persons, however it may not delegate the grant of an Award.

 

5.             Awards.  Awards may be made under the Plan in the form of: 
(a) “Qualified Options” to purchase Stock, which are intended to qualify for
certain tax treatment as incentive stock options under Sections 421 and 422 of
the Internal Revenue Code of 1986, as amended and the regulations and guidance
promulgated thereunder (“Code”) or (b) “Non-Qualified Options” to purchase
Stock, which are not intended to qualify under Sections 421 through 424 of the
Code (collectively “Stock Options”).  More than one Award may be granted to an
eligible person, and the grant of any Award shall not prohibit the grant of
another Award, either to the same person or otherwise, or impose any obligation
to exercise on the participant.  All Awards and the terms and conditions thereof
shall be set forth in written agreements, in such form and content as approved
by the Committee from time to time (either at a meeting or by unanimous written
consent), and shall be subject to the provisions of this Plan whether or not
contained in such agreements (“Award Agreement”).  Multiple Awards for a
particular person may be set forth in a single Award Agreement or in multiple
Award Agreements, as determined by the Committee, but in all cases each
agreement for one or more Awards shall identify each of the Awards thereby
represented as a Qualified Option or Non-Qualified Option.

 

Execution of an Award Agreement shall constitute the participant’s irrevocable
agreement to, and acceptance of, the terms and conditions of the Award set forth
in such agreement and of the terms and conditions of the Plan applicable to such
Award.  Award Agreements may differ from time to time and from participant to
participant.

 

2

--------------------------------------------------------------------------------


 

6.             Eligibility.  Persons eligible to receive Awards shall be the
directors, key officers and other employees of the Company, as determined by the
Committee.  An individual who owns more than ten percent (10%) of the total
combined voting power of all classes of outstanding Stock of the Company shall
not be eligible for the grant of a Qualified Option, unless the option price is
one hundred ten percent (110%) of the fair market value of the stock subject to
the option and the option by its terms is not exercisable after the expiration
of five (5) years from the date such option is granted.  A person’s eligibility
to receive an Award shall not confer upon him or her any right to receive an
Award.  Except as otherwise provided, a person’s eligibility to receive, or
actual receipt of an Award under the Plan shall not limit or affect his or her
benefits under or eligibility to participate in any other incentive or benefit
plan or program of the Company or any of its affiliates.

 

7.             Qualified Options.  In addition to other applicable provisions of
the Plan, all Qualified Options and Awards thereof shall be under and subject to
the following terms and conditions:

 

(a)           No Qualified Option shall be awarded more than ten (10) years
after the date the Plan is adopted by the Board or the date the Plan is approved
by the Company’s shareholders, whichever is earlier;

 

(b)           The time period during which any Qualified Option is exercisable,
as determined by the Committee, shall not commence before the expiration of six
(6) months or continue beyond the expiration of ten (10) years after the date
the Qualified Option is awarded;

 

(c)           At the time a Qualified Option is awarded, the aggregate fair
market value of the Stock subject thereto and of any Stock or other capital
stock with respect to which incentive stock options qualifying under Sections
421 and 422 of the Code are exercisable for the first time by the participant
during any calendar year under the Plan and any other plans of the Company or
its affiliates, shall not exceed $100,000.00;

 

(d)           No Qualified Option shall be awarded to any person if, at the time
of the Award, the person owns shares of the stock of the Company possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or its affiliates, unless, at the time the Qualified Option
is awarded, the exercise price of the Qualified Option is at least one hundred
and ten percent (110%) of the fair market value of the Stock on the date of
grant and the option, by its terms, is not exercisable after the expiration of
five (5) years from the date it is awarded;

 

(e)           If a participant, who was awarded a Qualified Option, ceases to be
employed by the Company for any reason other than his or her death, the
Committee may permit, but is not obligated to permit, the participant thereafter
to

 

3

--------------------------------------------------------------------------------


 

exercise the option during its remaining term for a period of not more than
three (3) months after cessation of employment to the extent that the Qualified
Option was then and remains exercisable, unless such employment cessation was
due to the participant’s disability, as defined in Section 409A of the Code, in
which case the three (3) month period shall be twelve (12) months; if the
participant dies while employed by the Company, the Committee may permit the
participant’s qualified personal representatives, or any persons who acquire the
Qualified Option pursuant to his or her Will or laws of descent and
distribution, to exercise the Qualified Option during its remaining term for a
period of not more than twelve (12) months after the participant’s death to the
extent that the Qualified Option was then and remains exercisable; the Committee
may impose terms and conditions upon and for the exercise of a Qualified Option
after the cessation of the participant’s employment or his or her death;

 

(f)            The purchase price of Stock subject to any Qualified Option shall
not be less than the Stock’s fair market value at the time the Qualified Option
is awarded and shall not be less than the Stock’s par value; and

 

(g)           Qualified Options may not be sold, transferred or assigned by the
participant, except as designated by the participant by Will and the laws of
descent and distribution, and such Option shall only be exercisable during the
participant’s lifetime by him or her.

 

8.             Non-Qualified Options.  In addition to other applicable
provisions of the Plan, all Non-Qualified Options and Awards thereof shall be
under and subject to the following terms and conditions:

 

(a)           The time period during which any Non-Qualified Option is
exercisable, as determined by the Committee shall not commence before the
expiration of six (6) months or continue beyond the expiration of ten (10) years
after the date the Non-Qualified Option is awarded;

 

(b)           If a participant, who was awarded a Non-Qualified Option, ceases
to be eligible under the Plan, before lapse or full exercise of the option, the
Committee may permit, but is not obligated to permit, the participant to
exercise the option during its remaining term, to the extent that the option was
then and remains exercisable, or for such time period and under such terms and
conditions as may be prescribed by the Committee;

 

(c)           The purchase price of a share of Stock subject to any
Non-Qualified Option shall not be less than the Stock’s fair market value at the
time the non-qualified option is awarded and shall not be less than the Stock’s
par value; and

 

(d)           Except as otherwise provided by the Committee, Non-Qualified Stock
Options granted under the Plan are not transferable, except as determined

 

4

--------------------------------------------------------------------------------


 

by the Committee or as designated by the participant by Will and the laws of
descent and distribution.

 

9.             Vesting.  Stock Options, or portions thereof, are exercisable at
such time or times as determined by the Committee in its discretion at or after
grant.  The Committee may provide that a vesting schedule shall be specified in
an Award Agreement.  If the Committee provides that any Stock Option becomes
vested over a period of time or upon performance events, in full or in
installments, the Committee may waive or accelerate such vesting provisions at
any time.  Unless otherwise determined by the Committee in connection with the
grant and set forth in the Award Agreement, all unvested Stock Options shall
immediately vest upon the death or disability of the participant or upon a
change in ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company as defined in Code
Section 409A.

 

10.           Exercise.  Except as otherwise provided in the Plan, vested Awards
may be exercised in whole or in part by giving written notice thereof to the
Secretary of the Company, or his or her designee, identifying the Award to be
exercised, the number of shares of Stock with respect thereto, and other
information pertinent to exercise of the Award.  The purchase price of the
shares of Stock with respect to which an Award is exercised shall be paid with
the written notice of exercise, either in cash or in securities of the Company,
(including securities issuable hereunder), at its then current fair market
value, or in any combination thereof, as the Committee shall determine or by
another method permitted by law and affirmatively approved by the Committee;
further provided however, that no such manner of exercise shall be permitted if
such exercise would violate Section 402 of the Sarbanes-Oxley Act of 2002.

 

The Committee may withhold its approval for any method of payment for any
reason, in its sole discretion, including but not limited to concerns that the
proposed method of payment will result in adverse financial accounting
treatment, adverse tax treatment for the Company or a participant or a violation
of any law applicable to the Company from time to time, and related regulations
and guidance.

 

Stock acquired pursuant to the exercise of an Qualified Option may not be
tendered as payment unless the holding period requirements of Code Section 422
have been satisfied, and Stock not acquired pursuant to the exercise of an
Qualified Option may not be tendered as payment unless it has been held,
beneficially and of record, for at least six (6) months (or such longer time as
may be required by applicable securities laws or accounting principles to avoid
adverse consequences to the Company or the participant).

 

Funds received by the Company from the exercise of any Award shall be used for
its general corporate purposes.

 

5

--------------------------------------------------------------------------------


 

The number of shares of Stock subject to an Award shall be reduced by the number
of shares of Stock with respect to which the participant has exercised rights
under the Award.

 

11.           Special Limitations on Stock Option Awards.  Unless an Award
Agreement approved by the Committee provides otherwise, Stock Options awarded
under this Plan are intended to meet the requirements for exclusion from
coverage under Code Section 409A and applicable Treasury regulations and all
Awards shall be construed and administered accordingly.

 

12.           Right of First Refusal.  Each written agreement for an Award may
contain a provision that requires as a condition to exercising a Qualified
Option or a Non Qualified Option that the participant agree prior to selling,
transferring or otherwise disposing of any shares of Stock obtained through the
exercise of the Award to first offer the shares of Stock to the Company for
purchase.  The terms and conditions of such right of first refusal shall be
determined by the Committee in its sole and absolute discretion, provided that
the purchase price shall be at least equal to the Stock’s fair market value as
determined under Paragraph 14 below, and shall be subject to all applicable
federal and state laws, rules and regulations.

 

13.           Withholding.  When a participant exercises a stock option awarded
under the Plan, the Company, in its discretion and as required by law, may
require the participant to remit to the Company an amount sufficient to satisfy
fully any federal, state and other jurisdictions’ income and other tax
withholding requirements prior to the delivery of any certificates for shares of
Stock.  At the Committee’s discretion, remittance may be made in cash, shares
already held by the participant or by the withholding by the Company of
sufficient shares issuable pursuant to the option to satisfy the participant’s
withholding obligation.

 

14.           Fair Market Value.

 

(a)           If the Stock is listed on an established stock exchange or
exchanges, the fair market value per share of the Stock shall be the composite
closing sale price for such a share on the relevant day.  If no sale of Stock
has occurred on that day, the fair market value shall be determined by reference
to such price for the next preceding day on which a sale occurred.

 

(b)           In the event that the Stock is not traded on an established stock
exchange, then the fair market value per share of Stock will be the price
established by the Committee in good faith and in compliance with all applicable
federal regulations.

 

15.           Amendment.  To the extent permitted by applicable law, the Board
may amend, suspend, or terminate the Plan at any time.  The amendment or
termination of this Plan shall not, without the consent of the participants,
alter or impair any rights or obligations under any Award previously granted
hereunder.

 

6

--------------------------------------------------------------------------------


 

From time to time, the Committee may rescind, revise and add to any of the
terms, conditions and provisions of the Plan or of an Award as necessary, or
appropriate to have the Plan and any Awards thereunder be or remain qualified
and in compliance with all applicable laws, rules and regulations, and the
Committee may delete, omit or waive any of the terms conditions or provisions
that are no longer required by reason of changes of applicable laws, rules or
regulations, including but not limited to, the provisions of Sections 421 and
422 of the Code, Section 16 of the Securities Exchange Act of 1934, as amended,
(the “1934 Act”) and the rules and regulations promulgated by the Securities and
Exchange Commission. Without limiting the generality of the preceding sentence,
each Qualified Option shall be subject to such other and additional terms,
conditions and provisions as the Committee may deem necessary or appropriate in
order to qualify as a incentive stock option under Section 422 of the Code.

 

16.           Continued Employment.  Nothing in the Plan or any Award shall
confer upon any participant or other persons any right to continue in the employ
of, or maintain any particular relationship with, the Company or its affiliates,
or limit or affect any rights, powers or privileges that the Company or its
affiliates may have to supervise, discipline and terminate the participant. 
However, the Committee may require, as a condition of making and/or exercising
any Award, that a participant agree to, and in fact provide services, either as
an employee or in another capacity, to or for the Company for such time period
as the Committee may prescribe.  The immediately preceding sentence shall not
apply to any Qualified Option, to the extent such application would result in
disqualification of the option under Sections 421 and 422 of the Code.

 

17.           General Restrictions.  If the Committee or Board determines that
it is necessary or desirable to: (a) list, register or qualify the Stock subject
to the Award, or the Award itself, upon any securities exchange or under any
federal or state securities or other laws, (b) obtain the approval of any
governmental authority, or (c) enter into an agreement with the participant with
respect to disposition of any Stock (including, without limitation, an agreement
that, at the time of the participant’s exercise of the Award, any Stock thereby
acquired is and will be acquired solely for investment purposes and without any
intention to sell or distribute the Stock), then such Award shall not be
consummated, in whole or in part, unless the listing, registration,
qualification, approval or agreement, as the case may be, shall have been
appropriately effected or obtained to the satisfaction of the Committee and
legal counsel for the Company.

 

18.           Rights.  Except as otherwise provided in the Plan, participants
shall have no rights as a holder of the Stock unless and until one or more
certificates for the shares of Stock are issued and delivered to the
participant. To the extent the shares of Stock are uncertificated, references in
the Plan to certificates shall be deemed to include references to any book-entry
evidencing such shares.

 

19.           Adjustments.  In the event that the shares of common stock of the
Company, as presently constituted, shall be changed into or exchanged for a
different number or kind of shares of common stock or other securities of the
Company or of

 

7

--------------------------------------------------------------------------------


 

another Company (whether by reason of merger, consolidation, recapitalization,
reclassification, split-up, combination of shares or otherwise) or if the number
of such shares of common stock shall be increased through the payment of a stock
dividend, stock split or similar transaction, then, there shall be substituted
for or added to each share of common stock of the Company that was theretofore
appropriated, or which thereafter may become subject to an option under the
Plan, the number and kind of shares of common stock or other securities into
which each outstanding share of the common stock of the Company shall be so
changed or for which each such share shall be exchanged or to which each such
shares shall be entitled, as the case may be. Each outstanding Award shall be
appropriately amended as to price and other terms, as may be necessary to
reflect the foregoing events.

 

If there shall be any other change in the number or kind of the outstanding
shares of the common stock of the Company, or of any common stock or other
securities in which such common stock shall have been changed, or for which it
shall have been exchanged, and if a majority of the disinterested members of the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in any Award that was theretofore granted or that may
thereafter be granted under the Plan, then such adjustment shall be made in
accordance with such determination.

 

The grant of an Award under the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge, to consolidate, to
dissolve, to liquidate or to sell or transfer all or any part of its business or
assets.

 

Fractional shares resulting from any adjustment in Awards pursuant to this
Section 19 may be settled as a majority of the members of the Board or of the
Committee, as the case may be, shall determine.

 

To the extent that the foregoing adjustments relate to common stock or
securities of the Company, such adjustments shall be made by a majority of the
members of the Board or of the Committee, as the case may be, whose
determination in that respect shall be final, binding and conclusive. The
Company shall give notice of any adjustment to each holder of an Award that is
so adjusted.

 

Notwithstanding the foregoing, the foregoing adjustments shall be made in
compliance with:  (i) Sections 422 and 424 of the Code with respect to incentive
stock options (ii) Treasury Department Regulation Section 1.424-1 (and any
successor) with respect to non-statutory, non-incentive stock options applied as
if the non-statutory, non-incentive stock options were incentive stock options;
and (iii) Section 409 A of the Code, to the extent necessary to avoid its
application or avoid adverse tax consequences thereunder.

 

20.           Forfeiture.  Notwithstanding anything to the contrary in this
Plan, if the Committee finds, after full consideration of the facts presented on
behalf of the Company and the involved participant, that he or she has been
engaged in fraud, embezzlement,

 

8

--------------------------------------------------------------------------------


 

theft, commission of a felony, or dishonesty in the course of his or her
employment by the Company and such action has damaged the Company, as the case
may be, or that the participant has disclosed trade secrets or confidential
information of the Company or its affiliates (“Cause”), the participant shall
forfeit all rights under and to all unexercised Awards, and under and to all
exercised Awards under which the Company has not yet delivered payment or
certificates for shares of Stock (as the case may be), all of which Awards and
rights shall be automatically canceled. The decision of the Committee as to the
cause of the participant’s discharge from employment with the Company and the
damage thereby suffered shall be final for purposes of the Plan, but shall not
affect the finality of the participant’s discharge by the Company for any other
purposes.  The preceding provisions of this paragraph shall not apply to any
Qualified Option to the extent such application would result in disqualification
of the option as an incentive stock option under Sections 421 and 422 of the
Code.

 

21.           Indemnification.  In and with respect to the administration of the
Plan, the Company shall indemnify each member of the Committee and/or of the
Board, each of whom shall be entitled, without further action on his or her
part, to indemnification from the Company for all damages, losses, judgments,
settlement amounts, punitive damages, excise taxes, fines, penalties, costs and
expenses (including without limitation attorneys’ fees and disbursements)
incurred by the member in connection with any threatened, pending or completed
action, suit or other proceedings of any nature, whether civil, administrative,
investigative or criminal, whether formal or informal, and whether by or in the
right or name of the Company, any class of its security holders, or otherwise,
in which the member may be or may have been involved, as a party or otherwise,
by reason of his or her being or having been a member of the Committee and/or of
the Board, whether or not he or she continues to be a member of the Committee or
of the Board. The provisions, protection and benefits of this Section shall
apply and exist to the fullest extent permitted by applicable law to and for the
benefit of all present and future members of the Committee and/or of the Board
and their respective heirs, personal and legal representatives, successors and
assigns, in addition to all other rights that they may have as a matter of law,
by contract, or otherwise, except (a) to the extent there is entitlement to
insurance proceeds under insurance coverages provided by the Company on account
of the same matter or proceeding for which indemnification hereunder is claimed,
or (b) to the extent there is entitlement to indemnification from the Company,
other than under this Section, on account of the same matter or proceeding for
which indemnification hereunder is claimed.

 

22.           Taxes.  The issuance of shares of common stock under the Plan
shall be subject to any applicable taxes or other laws or regulations of the
United States of America and any state or local authority having jurisdiction
there over.

 

23.           Rule 16b-3 Compliance.  The Plan is intended to comply with all
applicable conditions of Rule 16b-3 of the Exchange Act, as such rule may be
amended from time to time (“Rule 16b-3”).  All transactions involving any
participant subject to Section 16(a) of the Exchange Act shall be subject to the
conditions set forth in Rule 16b-3,

 

9

--------------------------------------------------------------------------------


 

regardless of whether such conditions are expressly set forth in this Plan.  Any
provision of this Plan that is contrary to Rule 16b-3 does not apply to such
participants.

 

24.           Successors.  All obligations of the Company with respect to Awards
granted under this Plan are binding on any successor to the Company, whether as
a result of a direct or indirect purchase, merger, consolidation or otherwise of
all or substantially all of the business and/or assets of the Company.

 

25.           Severability.  In the event any provision of this Plan, or the
application thereof to any person or circumstances, is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, or other applications, and this Plan is to be construed and
enforced as if the illegal or invalid provision had not been included.

 

26.           Governing Law.  To the extent not preempted by Federal law, this
Plan and all Award Agreements pursuant thereto are construed in accordance with
and governed by the laws of the Commonwealth of Pennsylvania.  This Plan is not
intended to be governed by the Employee Retirement Income Security Act and shall
be so construed and administered.

 

27.           Legal Requirements.  No Awards shall be granted and the Company
shall have no obligation to make any payment under the Plan, whether in Shares,
cash, or a combination thereof, unless such payment is, without further action
by the Committee, in compliance with all applicable Federal and state laws and
regulations, including, without limitation, the Code and Federal and state
securities laws.

 

28.           Miscellaneous.

 

(a)           Any reference contained in this Plan to particular section or
provision of law, rule or regulation, including but not limited to the Code and
the 1934 Act, shall include any subsequently enacted or promulgated section or
provision of law, rule or regulation, as the case may be.  With respect to
persons subject to Section 16 of the 1934 Act, transactions under this Plan are
intended to comply with all applicable conditions of Section 16 and the
rules and regulations promulgated thereunder, or any successor rules and
regulations that may be promulgated by the Securities and Exchange Commission,
and to the extent any provision of this Plan or action by the Committee fails to
so comply, it shall be deemed null and void, to the extent permitted by
applicable law and deemed advisable by the Committee.

 

(b)           Where used in this Plan, the plural shall include the singular,
and unless the context otherwise clearly requires, the singular shall include
the plural; and the term “affiliates” shall mean each and every subsidiary and
any parent of the Company.

 

10

--------------------------------------------------------------------------------


 

(c)           The captions of the numbered Sections contained in this Plan are
for convenience only, and shall not limit or affect the meaning, interpretation
or construction of any of the provisions of the Plan.

 

11

--------------------------------------------------------------------------------